Opinion issued November 21, 2017




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-17-00269-CV
                            ———————————
                         MYONG LADNER, Appellant
                                         V.
                PARESHBHAI VANMALIBHAI PATEL AND
                 MINAXI PARESHBHAL PATEL, Appellees


                    On Appeal from the 146th District Court
                              Bell County, Texas
                        Trial Court Case No. 278,589-B


                          MEMORANDUM OPINION

      Appellant, Myong Ladner, has neither established indigence, nor paid, or

made arrangements to pay, the fee for preparing the clerk’s record. See TEX. R. APP.

P. 37.3(b). After being notified that this appeal was subject to dismissal, appellant

did not adequately respond. See TEX. R. APP. P. 37.3(b), 42.3(b). Accordingly, we
dismiss the appeal for want of prosecution. We dismiss any pending motions as

moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Keyes and Caughey.




                                       2